DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant's election with traverse of Species 1 in the replies filed on 21 and 20 September 2021 is acknowledged. The traversal is on the ground(s) that certain of the species are not distinct and that the Examiner has not established that there would be a burden if restriction were not required. This is not found persuasive because, as discussed in the office action of 19 April 2021, the species do not overlap in scope, i.e., a first species from Species 1-6 would not necessarily infringe a second species from Species 1-6, and the second species would not necessarily infringe the first species. In the context of Species 1-3, which were identified by the Applicant, a mesh of fibers might not contain a prefabricated part (e.g., if the fibers are natural fibers), and a prefabricated part might not be made of fibers (e.g., a metal mounting bracket). Also, a matrix of particles might not contain a prefabricated part (e.g., if the particles are naturally occurring), and a prefabricated part might not be made of particles (e.g., a metal mounting bracket). Finally, a mesh of fibers is distinct from a matrix of particles. With respect to the search and/or examination burden, as discussed in the office action, the species have acquired a separate status in the art and would require a different field of search. Notably, the species relating to therapeutic methods are classified separately from those relating to additive manufacturing. Also, even when only Species 1-3 are e.g., B29K 2105/08 and B29K 2105/20.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11, 12, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. The Applicant timely traversed the restriction (election) requirement in the replies filed on 21 and 20 September 2021.
Although claim 18 is withdrawn, claim 18 was examined for certain issues. Note the specification objection and rejections under 35 U.S.C. 112 below. Claims 11, 12, 16, and 17 were not examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” See page 1, line 30, of the specification, which refers to U.S. Patent No. 9,498,920.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because: 1) the abstract refers to purported merits of the invention and compares the invention with the prior art; 2) the abstract exceeds 150 words in length; and 3) the abstract uses phrases that can be implied (“This patent application claims”). Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
On page 1, in line 1, the email address should be deleted from the title.
On page 3, in line 20, it appears that “ridged” should be replaced with “rigid”.
On page 8, in line 7, “FIG 2” should be replaced with “FIG 3”.
On page 8, in line 12, it appears that “pressured” should be replaced with “pressurized”.
On page 10, in lines 23-30, the claims should be deleted from the specification.
Appropriate correction is required.

The specification
The movement or rotation recited in claim 6 (with the particles arriving at the same curing zone) is not discussed in the specification.
The application of energy to the reaction mixture other than from the ion beam, as recited in claim 8, is not discussed in the specification.
The injection of a liquid into the reaction mixture to form one or more bubbles, as recited in claim 13, is not discussed in the specification.
The high-density shielding recited in claim 15 is not discussed in the specification.
The use of a reactive gas, as recited in claim 18, is not discussed in the specification.

Claim Objections
Claims 1, 8, and 13-15 are objected to because of the following informalities:
In line 4 of claim 1, the comma after “solid” should be deleted.
In lines 4 and 5 of claim 1, “a liquid contained by solid supports, fillers, or reinforcing materials” should be replaced with “a liquid containing solid supports, fillers, or reinforcing materials”.
In part d of claim 1, “other forms of energy” should be replaced with “another form of energy” unless the Applicant wishes to require multiple forms of energy.
In claim 8
In claim 13, “before during or after” should be replaced with “before, during, or after” or “before, during or after”.
In claim 14, “in introduced” should be replaced with “is introduced”.
In claim 15, the parentheses around “high density” should be deleted.
Appropriate correction is required.

Claim Interpretation
Claim 15 recites that high density shielding is used to attenuate the ion beam “without necessarily becoming an element of the part being manufactured”. This quoted language is being interpreted to mean that the shielding may or may not become an element of the part being manufactured, i.e., the claim covers both scenarios.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “a controlled ion beam” in line 2 and “a controlled particle beam” in line 3. Claim 1 later refers to “the controlled beam of ions” and “the beam of ions” in part c. Given all the references to an ion beam or beam of ions, and that there are no further references to the particle beam, it appears claim 1 is meant to require a single ion beam. However, the introduction of both “a controlled ion beam” and “a controlled particle beam” suggests that claim 1 requires two beams. This discrepancy makes the scope of the claim unclear. For purposes of examination, claim 1 will be interpreted as requiring a single ion beam.
Claim 1 refers to “resins” in line 2. Claim 1 later refers to “the resin” in parts c and d, making it unclear how many resins are required by claim 1. For purposes of examination, claim 1 will be interpreted as reciting “a resin” in line 2.
Claim 1 recites “wherein completing the cure to a fully formed part by generating heating or application of other forms of energy”. This limitation is not a complete clause, making it unclear what it requires. For purposes of examination, claim 1 will be interpreted as though “and” was not replaced with “, wherein” in part d.
Claim 1 refers to “general heating”. It is unclear what is meant by this term. In particular, it is unclear what the difference is between “general heating” and other forms of heating (specific heating?). For purposes of examination, claim 1 will be interpreted as reciting “heating” rather than “general heating”.
Each of claims 2-10, 13-15, and 18 is rejected based on its dependency from claim 1.
Claim 2 recites that “the reaction mixture is a polymer resin that can be cured by a free radical mechanism”. Claim 2 depends from claim 1, which refers to “resins” and 
Claim 2 recites the limitation “the applied energy density”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 2 will be interpreted as reciting “applied energy density” rather than “the applied energy density”.
Each of claims 3-5 is rejected based on its dependency from claim 2.
Claim 3 recites the limitation “the desired product”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 3 will be interpreted as reciting “the product” rather than “the desired product”.
Claim 3 recites that “the reaction mixture includes inert materials of various types”. Claim 3 depends from claim 1, which recites that the reaction mixture is “comprised of a solid, or a liquid contained by solid supports, fillers, or reinforcing materials”. It is unclear whether the inert materials of claim 3 are distinct from the solid supports, fillers, or reinforcing materials of claim 1. For purposes of examination, and given the context, claim 3 will be interpreted as reciting that the solid supports, fillers, or reinforcing materials include inert materials of various types. In addition, the language “of various types” is indefinite because it is unclear how many different types are required. For purposes of examination, “of various types” will be interpreted to mean “of more than one type”.
Claim 3 recites the phrase “including, but not limited to”. This phrase renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “but not limited to”), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d). For purposes of examination, claim 3 will be interpreted as reciting “including” rather than “including, but not limited to”.
Claim 3 refers to “increasing the aesthetics of the product”. Since aesthetics are subjective, the exact scope of this language is undefined, making the scope of the claim indefinite. For purposes of examination, claim 3 will be interpreted as though the language at issue was omitted.
Each of claims 4 and 5 is rejected based on its dependency from claim 3.
Claim 4 recites that “the reaction mixture includes inert materials”. Claim 4 depends from claim 3, which recites that “the reaction mixture includes inert materials of various types”. It is unclear whether these inert materials are distinct. For purposes of examination, the inert materials of claim 4 will be interpreted as being the same as those of claim 3.
Claim 5 refers to a gas “which may act as a polymerization inhibitor or accelerator or provide desired properties in the product”. The word “may” renders the claim indefinite because it is unclear whether the limitation following the word is part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, claim 5 will be interpreted as reciting “which acts as a polymerization inhibitor or accelerator or provides desired properties in the product” instead. In addition, the scope of the term “desired properties” is unclear, making the claim indefinite. Specifically, it is unclear 
Claim 6 recites the limitation “the particles”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 6 will be interpreted as reciting “the ions” rather than “the particles”.
Claim 7 refers to “two or more ion beams”. Claim 7 depends from claim 1, which introduces “a controlled ion beam”. It is unclear whether the ion beam of claim 1 represents one of the two or more ion beams of claim 7. For purposes of examination, the ion beam introduced in claim 1 will be considered to count towards the two or more ion beams of claim 7.
Claim 8 recites the limitation “the ion beams”. There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends from claim 1, which introduces “a controlled ion beam”. Accordingly, there is proper antecedent basis for “the ion beam”. However, there is insufficient antecedent basis for multiple ion beams. For purposes of examination, claim 8 will be interpreted as reciting “the ion beam” rather than “the ion beams”.
Claim 9 refers to “prefabricated parts positioned in the reaction mixture”. Claim 9 depends from claim 1, which recites that the reaction mixture is “comprised of a solid, or a liquid contained by solid supports, fillers, or reinforcing materials”. It is unclear whether the prefabricated parts of claim 9 are distinct from the solid supports, fillers, or reinforcing materials of claim 1. For purposes of examination, and given the context, claim 9 will be interpreted as reciting that the solid supports, fillers, or reinforcing 
This same issue also applies to claim 10 with respect to “prefabricated parts or materials”.
Claim 14 recites the limitation “the part” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 14 will be interpreted as reciting “the product” rather than “the part” in lines 2 and 3.
The term “high density” in claim 15 is a relative term which renders the claim indefinite. The term “high density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear which densities of shielding are considered high density. For purposes of examination, claim 15 will be interpreted as reciting “shielding” rather than “(high density) shielding”.
Claim 15 recites the limitations “the reaction container” and “the part”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 15 will be interpreted as reciting “the reaction vessel” and “the product” rather than “the reaction container” and “the part”.
Claim 18 refers to “an ion beam”. Claim 18 depends from claim 1, which recites “a controlled ion beam” in line 2. It is unclear whether the ion beam of claim 18 is distinct from the ion beam of claim 1. For purposes of examination, claim 18 will be interpreted as reciting “the ion beam” rather than “an ion beam”.
claim 18, the phrase “is allowed to” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05(d). Specifically, it is unclear whether a reactive gas must come into contact with the heated surface or if it is sufficient that there be no means to prevent such contact. For purposes of examination, claim 18 will be interpreted to mean that there is nothing to prevent a reactive gas from contacting the heated surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0164572 (“Bartow”).
Regarding claim 1, Bartow discloses a method for manufacturing a product (see paragraph 5) by initiating curing of resins at a Bragg-peak of a controlled ion beam (see 
a. providing a reaction mixture (the radiation-polymerizable composition 1016; see Figure 6 and paragraph 51), a controlled particle beam (the irradiation source 1000; see Figure 6 and paragraph 51; an ion beam can be used as the radiation source; see paragraph 49), and a temperature-controlled reaction vessel (the container 1014; see Figure 6 and paragraph 56; irradiation can be carried out at an elevated temperature, which would require some form of temperature control; see paragraph 90), said reaction mixture comprised of a solid, or a liquid contained by solid supports, fillers, or reinforcing materials (the composition 1016 is comprised of a liquid; see paragraphs 130, 131, 144, 145, and 147; the composition 1016 can contain fillers; see paragraphs 161 and 180);
b. placing the reaction mixture into the reaction vessel (see Figure 6);
c. selectively sending the controlled beam of ions into the reaction mixture to create three-dimensional regions (see Figure 6 and paragraph 51, particularly the three-dimensional article 1017; see paragraph 49 regarding the use of an ion beam), said three-dimensional regions defined by a trace of the Bragg peak of the beam of ions in which curing of the resin occurs (since an ion beam is being used, curing will take place at the Bragg peak; the curing creates the three-dimensional article 1017; see Figure 6 and paragraph 51);
d. removing the resin in a partially cured state from the reaction mixture (see paragraphs 171-174, particularly paragraph 171, which discusses removing the green body produced by irradiating the composition 1016, and paragraph 173, which 

Regarding claim 2, Bartow discloses wherein the reaction mixture is a polymer resin that can be cured by a free radical mechanism (see paragraphs 105, 122, and 158), wherein said reaction mixture contains polymerization initiators or inhibitors to facilitate controlled curing and to set a lower limit for the applied energy density for triggering effective polymerization, crosslinking, and curing of the resin (see paragraphs 122, 125, 158, and 160).

Regarding claim 3, Bartow discloses wherein the reaction mixture includes inert materials of various types (the composition 1016 can contain fillers; see paragraphs 161 and 180) to enhance the formation or function of the desired product including, but not limited to, materials for reinforcing the product (see paragraph 161, which refers to carbon fibers), increasing the durability of the product (see paragraph 161, which refers to silicon carbide), increasing the functionality of the product (see paragraph 197, which refers to electrically conductive fillers, and paragraph 198, which refers to thermally conductive fillers).

Regarding claim 4, please see the rejection of claim 3.

claim 7, Bartow discloses wherein two or more ion beams from different directions are simultaneously applied to expedite curing (see Figure 6; see paragraph 49 regarding the use of an ion beam).

Regarding claim 8, Bartow discloses wherein any other form of energy, directed or undirected, is applied to the reaction mixture concurrent with the ion beams used to facilitate formation of curing of the product (see paragraph 90, which discloses that irradiation can be carried out at an elevated temperature).

Regarding claim 9, Bartow discloses wherein prefabricated parts positioned in the reaction mixture are joined by curing resin between them (the composition 1016 can contain fillers; see paragraphs 161 and 180; at least carbon fibers and carbon nanotubes constitute prefabricated parts).

Regarding claim 10, Bartow discloses wherein prefabricated parts or materials are introduced to the reaction mixture before application of the ion beam, concurrent with the application of the ion beam, during a pause in the application of the ion beam or after application of the ion beam (the composition 1016 can contain fillers; see paragraphs 161 and 180; these fillers constitute materials or prefabricated parts; see, for example, the silicon carbide and carbon nanotubes; the fillers must have been added during one of the claimed timeframes since all possible timeframes are listed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartow, as applied to claims 1 and 3 above, and further in view of U.S. Patent No. 9,498,920 (“DeSimone”).
Regarding claim 5, Bartow discloses the use of polymerization inhibitors (see paragraph 160). However, Bartow does not disclose that the reaction vessel is purged or pressurized to saturate the reaction mixture with a gas which may act as a polymerization inhibitor or accelerator or provide desired properties in the product.
DeSimone discloses an apparatus including a build chamber defined by a wall 14 and a build plate 15. The build chamber is filled with a liquid resin 16. See Figure 1 and column 5, line 64, to column 6, line 9. DeSimone uses a gas polymerization inhibitor, which can be oxygen in the case of free radical polymerization. See column 5, lines 49-62. The build plate can have purging channels formed therein for feeding the gas carrying the polymerization inhibitor. See column 7, lines 19-38, and Figure 2B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a gas polymerization inhibitor as the polymerization inhibitor in Bartow, as taught by DeSimone. This would represent a 

Regarding claim 13, Bartow, as modified by DeSimone, discloses wherein a liquid or gas is injected into the reaction mixture (see the rejection of claim 5) to form one or more bubbles within the resin (this would necessarily occur by virtue of the gas injection) before during or after application of the ion beam (the gas injection must take place during one of the claimed timeframes since all possible timeframes are listed).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartow.
Regarding claim 6, the embodiment of Figure 6 of Bartow does not include moving or rotating the ion beam and/or the reaction mixture such that the particles traverse different zones of the resin in route to a same planned curing zone. However, Bartow does disclose an alternative embodiment where the reaction mixture moves. See Figure 13 and paragraph 68, where a composition 1716 is deposited on a dam roller 1745 rotating past an irradiation source 1712. The irradiation source 1712 is directed at a predetermined location (i.e., a planned curing zone), and its ions would traverse different zones of the composition 1716 (due to the rotation of the dam roller 1745) before arriving at the predetermined location (see paragraph 49 regarding the use of an ion beam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the arrangement of Figure 13 

Regarding claim 14, the embodiment of Figure 6 of Bartow does not include a movable stage or support for the part being manufactured that is introduced into the resin to act as a platform upon which the part is manufactured. However, Bartow does disclose an alternative embodiment with a movable support. See Figure 10 and paragraph 59, where a means for conveying 1418 rotates a substrate 1410 through a composition 1416. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the rotating support of Figure 10 of Bartow if desired. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bartow, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2021/0220948 (“Sekiguchi”).
Regarding claim 15, Bartow does not disclose the use of shielding. However, Sekiguchi discloses a light shielding member 471 for attenuating light EL emitted by an irradiation optical system 411 to control the intensity or energy amount per unit area of the light EL on an irradiation area EA. See Figures 13A and 13B and paragraph 162. An ion beam can be used as the beam irradiation apparatus. See paragraph 289. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used shielding in Bartow to help control the intensity of the ion .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, please see U.S. Patent Application Publication No. 2015/0258734 (Figures 2A-D and paragraphs 80 and 192); U.S. Patent Application Publication No. 2006/0292709; and U.S. Patent No. 6,569,602 (see column 1, lines 8-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/John J DeRusso/Examiner, Art Unit 1744             

/MARC C HOWELL/Primary Examiner, Art Unit 1774